Citation Nr: 1021793	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-01 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, to include as secondary 
to service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for peripheral neuropathy of the bilateral 
upper extremities.  The Veteran testified before the Board in 
February 2009.  The Board remanded this claim for additional 
development in July 2009.  


FINDING OF FACT

The Veteran's current peripheral neuropathy of the bilateral 
upper extremities first manifested after his separation from 
service, is unrelated to his service or to any incident 
therein, and is not shown to be the result of or aggravated 
by the service-connected diabetes mellitus type II.  


CONCLUSION OF LAW

The Veteran's current peripheral neuropathy of the bilateral 
upper extremities was not incurred in or aggravated by his 
active service, and is not proximately due to or the result 
of the service-connected diabetes mellitus type II.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
such as organic diseases of the nervous system, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.03(d) (2009).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Veteran contends that he is entitled to service 
connection on a secondary basis for his peripheral neuropathy 
of the bilateral upper extremities because the disability is 
due to his service-connected diabetes mellitus type II.

On VA examination in October 2006, the examiner noted that 
the Veteran had been diagnosed with diabetes mellitus type II 
in 2003.  The Veteran complained of experiencing numbness in 
the tips of his fingers for the previous 20 years.  He 
reported that his numbness and tingling of the hands occurred 
all of the time and denied any flare-ups.  Examination 
revealed normal grip in the hands.  Tendon reflexes in the 
elbows were 2/4 and absent in the wrists.  There was 
diminished sensation to pinprick below the elbows 
bilaterally, but vibratory sensation of the arms was normal.  
There was no evidence of motor impairment, joint involvement, 
muscle wasting, or muscle atrophy.  The examiner diagnosed 
the Veteran with peripheral neuritis of the hands of 20 
years' duration with minimal symptoms and no significant 
disability.  The examiner opined that the Veteran's minimal 
peripheral neuritis was of 20 years' duration and therefore 
was not due to his diabetes.   

At an April 2008 VA examination, the Veteran reported being 
diagnosed with peripheral neuropathy of the hands and feet 
for about 20 years.  He was noted to have been diagnosed with 
diabetes mellitus type II in 2003.  He complained of having 
numbness and tingling in the fingers.  He reported that 
discomfort was intermittent.  He stated that the tingling 
lasted up to 30 minutes and recurred sometimes three to five 
times a day.  Examination revealed no motor impairment or 
history of any atrophy, muscle wasting, or joint involvement 
associated with his reported problems.  Deep tendon reflexes 
were 2+ and equal in the bilateral upper extremities.  
Monofilament testing was decreased in the upper extremities, 
but vibratory and pinprick sensation was intact.  The Veteran 
was diagnosed with peripheral neuropathy of the hands with 
history of 20 years duration and currently minimal symptoms.  
The examiner opined that the peripheral neuropathy was not 
likely related to the Veteran's diabetes mellitus because the 
diabetes was diagnosed in 2002.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the October 2006 and April 2008 medical 
opinions finding that the Veteran's peripheral neuropathy of 
the bilateral upper extremities is not related to the 
Veteran's service-connected diabetes mellitus type II are 
probative and persuasive based on the examiners' thorough and 
detailed examinations of the Veteran and the adequate 
rationale provided for the opinions.  In addition, there are 
no contrary competent medical opinions of record.  
Accordingly, the Board finds that service connection for the 
Veteran's peripheral neuropathy of the bilateral upper 
extremities, as secondary to his service-connected diabetes 
mellitus type II, is not warranted because the competent 
evidence does not show that any peripheral neuropathy of the 
bilateral upper extremities is due to or aggravated by the 
diabetes mellitus type II.

The Board now turns to the question of whether the Veteran is 
entitled to service connection on a direct basis for 
peripheral neuropathy of the bilateral upper extremities.

Service medical records are negative for any complaints of or 
treatment for peripheral neuropathy of the bilateral upper 
extremities.  On separation examination in May 1967, the 
Veteran made no neurological complaints, and he was found to 
have no neurological abnormalities.  Since there were no 
recorded complaints of symptoms of peripheral neuropathy of 
the bilateral upper extremities during approximately two 
years of service and the Veteran was found to have no 
neurological abnormalities on examination at separation, the 
Board finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b) (2009).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for 
peripheral neuropathy of the bilateral upper extremities.  
38 C.F.R. § 3.303(b) (2009).  

At a March 2005 VA examination for diabetes mellitus, 
although the Veteran reported a very slight tingling or 
numbness in the hands, he was not found to have any 
peripheral neuropathy.  The first objective post-service 
evidence of peripheral neuropathy of the bilateral upper 
extremities is an October 2006 VA examination.  The examiner 
noted that the Veteran had been diagnosed with diabetes 
mellitus type II in 2003.  The Veteran complained of 
experiencing numbness in the tips of his fingers for the 
previous 20 years.  He reported that his numbness and 
tingling of the hands occurred all of the time and denied any 
flare-ups.  Examination revealed normal grip in the hands.  
Tendon reflexes in the elbows were 2/4 and absent in the 
wrists.  There was diminished sensation to pinprick below the 
elbows bilaterally, but vibratory sensation of the arms was 
normal.  There was no evidence of motor impairment, joint 
involvement, muscle wasting, or muscle atrophy.  The examiner 
diagnosed the Veteran with peripheral neuritis of the hands 
of 20 years' duration with minimal symptoms and no 
significant disability.  The examiner opined that the 
Veteran's minimal peripheral neuritis was of 20 years' 
duration and therefore was not due to his diabetes.   

In an October 2006 VA medical report, the Veteran was 
diagnosed with neuropathy.  A May 2007 VA medical record 
noted that the Veteran had a diagnosis of paresthesias in the 
bilateral hands that had recently worsened.  In a March 2008 
VA medical report, the Veteran complained of numbness in his 
left thumb and in the side of his left first finger.  He 
stated that he was left-handed and that he had been painting 
his house recently.  The physician diagnosed the Veteran with 
left thumb numbness and suspected that the numbness was an 
overuse injury that was secondary to the painting that the 
Veteran had been doing.   

At an April 2008 VA examination, the Veteran reported being 
diagnosed with peripheral neuropathy of the hands and feet 
for about 20 years.  He was noted to have been diagnosed with 
diabetes mellitus type II in 2003.  He complained of having 
numbness and tingling in the fingers.  He reported that 
discomfort was intermittent.  He stated that the tingling 
lasted up to 30 minutes and recurred sometimes three to five 
times a day.  Examination revealed no motor impairment or 
history of any atrophy, muscle wasting, or joint involvement 
associated with his reported problems.  Deep tendon reflexes 
were 2+ and equal in the bilateral upper extremities.  
Monofilament testing was decreased in the upper extremities, 
but vibratory and pinprick sensation was intact.  The Veteran 
was diagnosed with peripheral neuropathy of the hands with 
history of 20 years duration and currently minimal symptoms.  
The examiner opined that the peripheral neuropathy was not 
likely related to the Veteran's diabetes mellitus because the 
diabetes was diagnosed in 2002.  

The Veteran testified before the Board at a February 2009 
travel board hearing.  Testimony revealed that the Veteran's 
hands had been itching, burning, or tingling for over 20 
years because he had worked in construction.  He testified 
that he was actually diagnosed with diabetes in 2003 and that 
he was subsequently diagnosed with and treated for peripheral 
neuropathy in 2005.  

On VA examination in September 2009, the Veteran reported 
that in the previous three years, he had developed tingling 
and numbness in the fingertips that was most prominent on the 
left hand involving all the fingers.  Examination revealed no 
pronator drift of outstretched arms.  There was full strength 
in the bilateral wrist dorsiflexors.  Deep tendon reflexes in 
the brachioradialis and biceps were 1+ bilaterally.  
Sensation to vibration and light pressure or touch in the 
fingers was normal.  There was a slight degradation in sharp 
sensation moving from the forearms to the fingers, but 
sensation was overall normal in the bilateral fingers.  The 
examiner found no evidence of motor neuropathy in the hands.  
The Veteran also had no muscle atrophy, deformities, or 
impaired function and was able to use his hands with facility 
in removing his shoes and socks.  The examiner concluded that 
there was no evidence of peripheral neuropathy involving the 
hands.  

The Board finds that the October 2006 and April 2008 medical 
opinions finding that the Veteran's peripheral neuropathy of 
the bilateral upper extremities is not related to the 
Veteran's service-connected diabetes mellitus type II are 
probative and persuasive based on the examiners' thorough and 
detailed examinations of the Veteran and the adequate 
rationale provided for the opinions.  In addition, there are 
no contrary competent medical opinions of record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Board finds that the evidence is against a finding of a 
direct nexus between military service and the Veteran's 
current peripheral neuropathy of the bilateral upper 
extremities.  The evidence is also against a finding that the 
peripheral neuropathy of the bilateral upper extremities is a 
result of the Veteran's service-connected diabetes mellitus 
type II.  In addition, no organic disease of the nervous 
system resulting in tingling of the hands or feet is shown to 
have manifested to a compensable degree within one year 
following separation from service.  Therefore, presumptive 
service connection is not warranted.

The Board has also considered whether the Veteran's 
peripheral neuropathy is subject to presumptive service 
connection due to exposure to herbicide agents.  A Veteran 
who served in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to certain herbicide agents.  
In the case of such a Veteran, service connection for acute 
and subacute peripheral neuropathy will be rebuttably 
presumed if it is manifest to a compensable degree within a 
year after the last date on which the Veteran was exposed to 
an herbicide agent during active service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  This 
presumption of service connection may be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d) (2009).  The Veteran's 
period of active duty from June 1965 to June 1967 included 
service in Vietnam.  Thus, the Veteran will be afforded the 
presumption of exposure to herbicides during his service in 
Vietnam.  However, the Veteran's first recorded complaints of 
symptoms of peripheral neuropathy did not manifest until 
October 2006, as shown on VA examination.  Therefore 
presumptive service connection of peripheral neuropathy of 
the bilateral upper extremities due to exposure to herbicides 
is not warranted because the condition was not shown for 
approximately 39 years after his last presumed exposure to 
herbicides.  38 C.F.R. § 3.309(e) (2009).  Even if the Board 
were to accept that the Veteran had a 20 year history of 
peripheral neuropathy at the time of the 2006 examination, 
that would still not demonstrate that the condition had 
manifested within one year of the last date of exposure to 
herbicides.  Therefore, service connection on a presumptive 
basis would still not be warranted.

The Veteran contends that his current peripheral neuropathy 
of the bilateral upper extremities is related to his active 
service.  However, as a layperson, he is not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced or observed.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the 
Veteran can testify to that which he is competent to observe, 
such as numbness and tingling, but he is not competent to 
provide a medical diagnosis for any peripheral neuropathy or 
to relate any peripheral neuropathy medically to his service.

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first objective post-service 
evidence of the Veteran's peripheral neuropathy of the 
bilateral upper extremities is in October 2006, approximately 
39 years after his separation from service.  In view of the 
lengthy period without treatment, the evidence is against a 
finding of a continuity of symptomatology, and that weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's peripheral neuropathy of 
the bilateral upper extremities developed in service.  
Therefore, the Board concludes that the peripheral neuropathy 
of the bilateral upper extremities was not incurred in or 
aggravated by service, and did not manifest to a compensable 
degree within one year following separation from service.  
The Board also concludes that the peripheral neuropathy of 
the bilateral upper extremities was not due to exposure to 
herbicide agents in service.  In addition, the Board finds 
that the preponderance of the evidence is against a finding 
that the Veteran's peripheral neuropathy of the bilateral 
upper extremities is proximately due to, the result of, or 
aggravated by his service-connected diabetes mellitus type 
II.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2004; a rating 
decision in May 2005; a statement of the case in November 
2005; and supplemental statements of the case in November 
2006, January 2008, August 2008, and December 2008.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2009 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for peripheral neuropathy of the bilateral 
upper extremities, to include as secondary to service-
connected diabetes mellitus type II, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


